Robinson, J.
(concurring specially). In the opinion as written by Mr. Justice Bronson, I do concur. This is a rape case. February 16, 1918, is the date of the alleged offense. The trial was in June, 1919. The transcript covers 274 pages, .and a large part of it consists of irrelevant and prejudicial matter. The prosecution was represented by Mr. Grimson, state’s attorney, Mr. Nuchols, assistant attorney general, and Mr. Fred Traynor, special counsel retained by the father.
Florence Day was between fifteen and sixteen years. She is the eldest of six children. From the age of seven she had gone to the village school at Sarles, yet, according to her story, she had not heard how children come into the world, and believed her good mother, who said the doctor brought them. Yet she is no simpleton. She was entirely competent to go into her father’s field and to take charge of the plow and binder. Florence, as the special counsel familiarly calls her on most every page of the long transcript, was far from being malicious or a bad girl. She never told on her several lovers, never thought of blackmailing them; but, according to her own testimony, she was of rather easy virtue and entirely too familiar with her father’s help and one or two young rascals. The result was she had a child and learned how children came into the world. Then, for the first time, she told mamma that defendant was the father. He was a married man of fifty-three years, and had some property. The young rascals had nothing, and so a special counsel was employed to aid in giving defendant a special prosecution.
There is no claim that by any word or act Miss Florence ever made the least resistance to any of her lovers. Her testimony is in some respects self-impeaching. Defendant swears positively that all she says of him is wholly untrue, and that he never took any liberties with her. Thus there is a direct conflict of testimony, and there is no corroboration on one side or the other. Hence, to turn the scales, the special counsel must have thought it necessary to drag in a lot of prejudicial matter. • On the record no man can honestly say that the weight of evidence is against the defendant or that he is guilty beyond a reasonable doubt. Furthermore, though counsel has not made the *524point, it is by no means certain tbe information states a public offense. Certainly it does not show a crime committed under subdivisions 2, 3, 4, 5, 6, or 1 of sec. 9563, Compiled Laws, and cbap. 201, Laws 1915.
Eeversed.